 


110 HR 1815 IH: To extend the authorization for the Coastal Heritage Trail in the State of New Jersey.
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1815 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. LoBiondo (for himself, Mr. Saxton, Mr. Frelinghuysen, Mr. Ferguson, Mr. Pascrell, Mr. Smith of New Jersey, Mr. Garrett of New Jersey, Mr. Rothman, Mr. Pallone, Mr. Payne, Mr. Holt, Mr. Andrews, and Mr. Sires) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend the authorization for the Coastal Heritage Trail in the State of New Jersey. 
 
 
1.Extension of authorizationSection 6(c) of the Act titled A bill to provide for the establishment of the Coastal Heritage Trail in the State of New Jersey, and for other purposes (Public Law 100–515; 16 U.S.C. 1244 note) is amended by striking shall terminate on September 30, 2007 and inserting shall terminate on September 30, 2011.   
 
